Title: To John Adams from Francis Dana, 27 May 1798
From: Dana, Francis
To: Adams, John



Sir
Cambridge May 27th 1798

I did myself the honor on the 19th. inst to enclose you the address of the Grand Jury for the County of Plymouth And I now forward one, agreably to the intimation then given, from a respectable number of the Inhabitants of this Town.
There were seven counterparts circulated in the Town, which are now in my hands, and have been signed by 147. being 40 more than the whole number present at our Meeting on the 2d. of last month at which the Resolves &c. were passed.
I shall trouble you only with Two of those parts subscribed by names which are generally known to you.
Perhaps I shall publish this address as I did the other, before you can receive it, and for the same reason.
But why do Congress slumber while the people are awake?—“How often shall our Nation be driven upon the precipice? Is it not high time we shou’d most seriously search into, and guard against the causes? Do we yet doubt whether these are foreign influence and domestic faction, secretly and openly, and incessantly co-operating to destroy that degree of confidence in our constituted authorities, especially in the Supm. Executive Magistrate of our Nation, without which our Government can never stand? And with it our Liberty and Independence must vanish away.” Extract from my charge to the Grand Jury of Plymouth. Why are not the most decisive measures adopted by Congress for ridding our Country instantaneously of all Aliens dangerous to its safety, especially all Frenchmen whether Consuls or others? If the present spirit of the people is not seconded by Congress, it will die away, and all will be lost. They will be told and they will think their present alarm is groundless, if Congress do not now take the lead of the People, and while they may, eradicate every species of foreign influence and domestic faction. Una salus—nullam sperare salutem. Cut off, instantly cut off all connection with France. Nothing gives me more serious anxiety than the stay of our Envoys in Paris. What stuff are they made off? They have long since placed us on strong ground; but every day of their residence there saps and undermines it. But what have I said; and to whom have I opened my sentiments on politicks. You will pardon this intrusion Sir, and impute it to that confidence and friendship with which you have long honored me.
I am Sir with the greatest respect / Your much obliged friend & humble Servant

F M Dana